Per Curiam.
It is the opinion of the Court that the book is not admissible evidence for the purpose for which it is offered. The case is clearly within the words of the Act of Assembly [1 Body Laws 347] which requires that the evidence relative to any interest claimed in land should be under the hand of the party. The design of the evidence is to prove that the testator advanced one half of the purchase money of a tract of land conveyed to the defendant, and, because the defendant has not conveyed a moiety,, he has broken the condition of the bond. If the plaintiff were allowed to give such evidence in fact he would entitle himself to-a moiety of the land, because, if he were to prove that he paid half of the purchase money, the defendant would be a trustee for a moiety. A contract relative to lands must be proved in all parts by the written evidence directed by the Act. A party *411cannot be allowed to show any right or interest "in land but by the written evidence prescribed by the Act.
Ridgely and Bayard for plaintiff. Miller and Wilson tor defendant.
Book rejected.